State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   D-89-15
____________________________________

In the Matter of MADELINE
   SHEILA GALVIN, an Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

MADELINE SHEILA GALVIN,
                    Respondent.

(Attorney Registration No. 1319680)
____________________________________

Calendar Date:   November 2, 2015

Before:   McCarthy, J.P., Garry, Rose, Devine and Clark, JJ.

                             __________

      Monica A. Duffy, Committee on Professional Standards,
Albany (Sarah A. Richards of counsel), for petitioner.

      Corrigan, McCoy & Bush, PLLC, Rensselaer (Scott W. Bush of
counsel), for respondent.
                           __________

Per Curiam.

      Respondent was admitted to practice by this Court in 1974,
and currently maintains an office for the practice of law in the
Town of Bethlehem, Albany County.

      By decision and order entered September 22, 2011, this
Court suspended respondent from the practice of law for a period
of two years, but stayed the suspension on certain conditions,
including that respondent, among other things, complete an
additional six credit hours of accredited continuing legal
education (hereinafter CLE) in ethics and professionalism (87
                              -2-                D-89-15

AD3d 1223, 1224 [2011]).1 The order further provided that any
application by respondent to terminate the stayed suspension be
accompanied by proof that she passed the Multistate Professional
Responsibility Examination (hereinafter MPRE) "during the next
two years" (id. at 1224)

      Petitioner now moves for an order vacating the stay of
respondent's suspension and suspending her from the practice of
law based upon her failure to timely complete all conditions
required by this Court's order, as well as her failure to herself
move to terminate the stayed suspension. Respondent opposes the
motion, explaining that physical and cognitive injuries sustained
in a July 2012 motor vehicle accident have prevented her from
taking and passing the MPRE at this time so that she could
successfully seek to end the stayed suspension.2 Notably,
respondent has submitted an uncontradicted affidavit from her
treating physician indicating that the "significant symptoms"
from her back injuries and postconcussive syndrome currently
prevent her from sitting down for an examination at this time,
even with significant accommodations.

      Under these circumstances, we deny petitioner's motion.
However, in the interest of justice and with due regard to our
responsibility to protect the public, deter similar
misconduct and preserve the reputation of the bar, we extend
respondent's stayed suspension for a period of one additional
year, effective upon entry of this order (see generally Matter of


    1
        The order also referenced sustained charges of
professional misconduct against respondent's husband and law
partner, James E. Morgan, which are not at issue herein.
Notably, by order entered May 8, 2014, this Court suspended
Morgan from the practice of law for a period of one year (Matter
of Morgan, 117 AD3d 1230 [2014]).
    2
        Assuming arguendo that petitioner correctly alleges that
respondent's May 2014 completion of her additional CLE
requirements was untimely, we will disregard any failure in that
regard given the undisputed proof regarding respondent's health
difficulties during the relevant time.
                              -3-                  D-89-15

Mendelson, 46 AD3d 1212, 1213 [2007]). This stayed suspension is
upon the conditions that, during the period of the extended
stayed suspension, respondent comply with the statutes and rules
regulating attorney conduct, not be the subject of any further
action, proceeding or application for discipline or sanctions in
any court, and take pass the MPRE. Should respondent be the
subject of any further disciplinary action during the period of
her stayed suspension or fail to complete the MPRE requirement
imposed herein, petitioner shall be entitled to move for an order
lifting the stay. If, upon expiration of the one-year
suspension, the stay issued herein remains in effect, respondent
shall apply to this Court for termination of the stayed
suspension. Any such application must include proof of
respondent's successful completion of the MPRE requirement
imposed herein and must be served upon petitioner, which may be
heard thereon. Failure to timely move for termination of the
stayed suspension upon expiration thereof may constitute a
violation of the conditions imposed herein.

     McCarthy, J.P., Garry, Rose, Devine and Clark, JJ., concur.



      ORDERED that petitioner's motion is denied; and it is
further

      ORDERED that respondent's suspension from the practice of
law is continued for a period of one year and until further order
of this Court, effective immediately, which suspension is
continued to be stayed upon the terms and conditions set forth in
this Court's decision.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court